Exhibit 10.1

EXECUTION VERSION

 

 

 

LOGO [g338374g48h29.jpg]

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

January 6, 2012

Among

NATIONAL FUEL GAS COMPANY

The Lenders Party Hereto

And

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

As Administrative Agent

BANK OF AMERICA, N.A.,

As Syndication Agent

PNC BANK, NATIONAL ASSOCIATION,

As Syndication Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION,

As Syndication Agent

HSBC BANK USA, NATIONAL ASSOCIATION,

As Documentation Agent

 

 

J.P. MORGAN SECURITIES LLC,

As Advisor, Co-Bookrunner and Co-Lead Arranger

MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,

As Co-Bookrunner and Co-Lead Arranger

PNC CAPITAL MARKETS LLC,

As Co-Bookrunner and Co-Lead Arranger

WELLS FARGO SECURITIES, LLC,

As Co-Bookrunner and Co-Lead Arranger

 

 



--------------------------------------------------------------------------------

ARTICLE I Definitions

     1   

Section 1.01.

   Defined Terms      1   

Section 1.02.

   Classification of Loans and Borrowings      14   

Section 1.03.

   Terms Generally      15   

Section 1.04.

   Accounting Terms; GAAP      15   

ARTICLE II The Credits

     15   

Section 2.01.

   Commitments      15   

Section 2.02.

   Loans and Borrowings      16   

Section 2.03.

   Requests for Borrowings      16   

Section 2.04.

   Swingline Loans      17   

Section 2.05.

   Letters of Credit      18   

Section 2.06.

   Funding of Borrowings      23   

Section 2.07.

   Interest Elections      24   

Section 2.08.

   Termination and Reduction of Commitments      25   

Section 2.09.

   Increase in Commitments      25   

Section 2.10.

   Repayment of Loans; Evidence of Debt      27   

Section 2.11.

   Prepayment of Loans      28   

Section 2.12.

   Fees      28   

Section 2.13.

   Interest      30   

Section 2.14.

   Alternate Rate of Interest      30   

Section 2.15.

   Increased Costs      31   

Section 2.16.

   Break Funding Payments      32   

Section 2.17.

   Taxes      33   

Section 2.18.

   Payments Generally; Pro Rata Treatment; Sharing of Setoffs      36   

Section 2.19.

   Mitigation Obligations; Replacement of Lenders      38   

Section 2.20.

   Defaulting Lenders      38   

ARTICLE III Representations and Warranties

     41   

Section 3.01.

   Corporate Existence      42   

Section 3.02.

   Financial Condition      42   

Section 3.03.

   Litigation      42   

Section 3.04.

   No Breach      42   

Section 3.05.

   Action      43   

Section 3.06.

   Approvals      43   

Section 3.07.

   Use of Credit      43   

Section 3.08.

   ERISA      43   

Section 3.09.

   Taxes      44   

Section 3.10.

   Investment Company Act      44   

Section 3.11.

   Environmental Matters      44   

Section 3.12.

   Subsidiaries, Etc.      45   

Section 3.13.

   True and Complete Disclosure      45   

ARTICLE IV Conditions

     45   

Section 4.01.

   Effective Date      45   

Section 4.02.

   Each Credit Event      47   

 

- i -



--------------------------------------------------------------------------------

ARTICLE V Covenants of the Borrower

     47   

Section 5.01.

   Financial Statements, Etc.      47   

Section 5.02.

   Existence, Etc.      49   

Section 5.03.

   Insurance      50   

Section 5.04.

   Prohibition of Fundamental Changes      50   

Section 5.05.

   Limitation on Liens      50   

Section 5.06.

   Use of Proceeds      52   

Section 5.07.

   Financial Condition      52   

ARTICLE VI Events of Default

     52   

ARTICLE VII The Administrative Agent

     54   

ARTICLE VIII Miscellaneous

     57   

Section 8.01.

   Notices      57   

Section 8.02.

   Waivers; Amendments      58   

Section 8.03.

   Expenses; Indemnity; Damage Waiver      59   

Section 8.04.

   Successors and Assigns      60   

Section 8.05.

   Survival      64   

Section 8.06.

   Counterparts: Integration; Effectiveness      65   

Section 8.07.

   Severability      65   

Section 8.08.

   Right of Setoff      65   

Section 8.09.

   Governing Law; Jurisdiction; Consent to Service of Process      65   

Section 8.10.

   WAIVER OF JURY TRIAL      66   

Section 8.11.

   Headings      66   

Section 8.12.

   Confidentiality      66   

Section 8.13.

   Interest Rate Limitation      67   

Section 8.14.

   USA PATRIOT Act      68   

SCHEDULES:

Schedule 2.01—Commitments

Schedule 4.01—Repaid Indebtedness

EXHIBITS:

Exhibit A—Form of Assignment and Assumption

Exhibit B—Form of Assumption Agreement

Exhibit C-1—Form of U.S. Tax Certificate

Exhibit C-2—Form of U.S. Tax Certificate

Exhibit C-3—Form of U.S. Tax Certificate

Exhibit C-4—Form of U.S. Tax Certificate

 

- ii -



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (as from time to time amended,
supplemented or otherwise modified, this “Agreement”), dated as of January 6,
2012, is by and among NATIONAL FUEL GAS COMPANY, a New Jersey corporation
(“Borrower”), the LENDERS party hereto, and JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders (in such capacity,
“Administrative Agent”).

WHEREAS, Borrower, Administrative Agent, and the lenders party thereto from time
to time were parties to the Existing Credit Agreement, as herein defined.
Pursuant to the Existing Credit Agreement, the lenders party thereto made an
initial multi-year facility commitment in the aggregate amount of $300,000,000
(“Initial Commitment”).

WHEREAS, Borrower, Administrative Agent, and the Lenders party have agreed to
enter into this Agreement in order to (i) amend and restate the Existing Credit
Agreement in its entirety to, among other things, increase the Initial
Commitment, extend the maturity date, modify the interest rates and modify
certain other provisions set forth in the Existing Credit Agreement, all on the
terms and conditions as set forth in this Agreement and (ii) set forth the terms
and conditions under which the Lenders will, from time to time, make loans and
extend other financial accommodations to or for the benefit of the Borrower.

In consideration of the terms and conditions contained in this Agreement, and of
any loans or extensions of credit or other financial accommodations at any time
made to or for the benefit of Borrower by Lenders, the parties hereto hereby
agree that the Existing Credit Agreement is hereby amended and restated as
follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms . As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

- 1 -



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page
of such page) at approximately 11:00 a.m. London time on such day. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Anti-Terrorism Law” means the USA Patriot Act or any other law pertaining to
the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.

“Applicable Margin” means a percentage determined in accordance with the
following pricing grid:

 

Ratings of Index Debt

(S&P/Moody’s/Fitch)

   Facility Fee
(basis points)    Adjusted LIBO Rate
Applicable Margin
(basis points)    ABR
Applicable Margin
(basis points)

A / A2 / A

   10.0    77.5    0

A- / A3 / A-

   12.5    87.5    0

BBB+ / Baa1 / BBB +

   15.0    97.5    0

BBB / Baa2 / BBB

   17.5    107.5    7.5

BBB- / Baa3 / BBB-

   20.0    130.0    30.0

<BBB- / Baa3 / BBB-

   25.0    150.0    50.0

In the event of split ratings, (i) if all three Rating Agencies issue a rating
and if the ratings from two Rating Agencies are at the same level and the rating
from the third Rating Agency is at a lower level, the higher rating shall apply;
(ii) if the ratings from two Rating Agencies are at the same level and the
rating from the third Rating Agency is at a higher level, the lower rating shall
apply; (iii) if all three ratings from the Rating Agencies are at different
levels, the rating next below the highest of the three shall apply; (iv) if only
two Rating Agencies issue a rating, the higher of such ratings shall apply,
provided that if the higher rating is two or more levels above the lower rating
then the rating which is one level above the lower of the two ratings shall
apply;

 

- 2 -



--------------------------------------------------------------------------------

and (v) if only one Rating Agency issues a rating, such rating shall apply. If
the ratings established or deemed to have been established by any Rating Agency
shall be changed (other than as a result of a change in the rating system of
such Rating Agency), such change shall be effective as of the date on which it
is first announced by the applicable Rating Agency, irrespective of when notice
of such change shall have been furnished by the Borrower to the Administrative
Agent. Each change in the Applicable Margin shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Approved Fund” has the meaning assigned to such term in Section 8.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 8.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assuming Lenders” has the meaning assigned to such term in Section 2.09.

“Assumption Agreement” has the meaning assigned to such term in Section 2.09.

“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.05(c).

“Bankruptcy Code” means the Federal Bankruptcy Code of 1978, as amended from
time to time.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

- 3 -



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateralize” means, to pledge and deposit with (in a collateral account
established and maintained on the books of the Administrative Agent, for the
benefit of the Lenders and the Issuing Banks, which account shall be a deposit
account or, if the Administrative Agent and the Issuing Banks shall agree in
their sole discretion, a “securities account” (as defined in Section 8-501 of
the Uniform Commercial Code as in effect from time to time in the State of New
York)) or deliver to the Administrative Agent, for the benefit of the Issuing
Banks and Lenders, as collateral for LC Exposure or obligations of Lenders to
fund participations in respect of LC Exposure, cash or deposit account balances
or, if the Administrative Agent and each Issuing Bank shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and each applicable
Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the interpretation
or application thereof by any Governmental Authority or (c) compliance by any
Lender or any Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided however, that

 

- 4 -



--------------------------------------------------------------------------------

notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder, issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Multi-Year Facility Loans or
Swingline Loans.

“CLO” has the meaning assigned to such term in Section 8.04.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the Treasury regulations promulgated thereunder.

“Commitment” means, with respect to each Lender, such Lender’s Multi-Year
Facility Commitment.

“Commitment Increase” has the meaning assigned to such term in Section 2.09.

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.09.

“Consolidated Capitalization” means, at any date, the sum of Consolidated Net
Worth and Consolidated Indebtedness.

“Consolidated Indebtedness” means, at any date, all Indebtedness of the Borrower
and its Subsidiaries at such date, determined on a consolidated basis in
accordance with GAAP.

“Consolidated Net Worth” means, at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of the
Borrower and its Subsidiaries under stockholders’ equity at such time.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent and, to the extent such notice would not

 

- 5 -



--------------------------------------------------------------------------------

violate any applicable automatic stay with respect to the Borrower, the
Borrower, in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has, or has a Parent that has, become the
subject of a Bankruptcy Event.

“dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VI.

 

- 6 -



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) income or franchise Taxes (i) imposed on (or measured by) its net
income by the United States of America, or by the jurisdiction under the laws of
which such Recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is located
or (ii) that are Other Connection Taxes, (b) any branch profits Taxes imposed by
the United States of America or any similar Taxes imposed by any other
jurisdiction in which the Borrower is located or by the jurisdiction under the
laws of which such Recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (c) in the case of a Non-U.S. Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.19(b)), any U.S. Federal
withholding Taxes resulting from any law in effect on such date such Non-U.S.
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Non-U.S. Lender’s failure to comply with
Section 2.17(f), except to the extent that such Non-U.S. Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Taxes pursuant to Section 2.17(a) and (d) any U.S.
federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Credit Agreement dated as of August 18,
2010 among Borrower, JPMorgan Chase Bank, National Association and the Lenders
party thereto.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable)
and any current or future regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the principal financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Fitch” means Fitch, Inc.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Approval” means any authorization, consent, approval, license,
ruling, permit, tariff, rate, certification, exemption, filing, variance, order,
judgment, decree, publication, notice to, declaration of or registration by or
with any Governmental Authority.

 

- 7 -



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America or
of any other nation, or any political subdivision of any of them, whether state
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all pollutants, contaminants, explosive or
radioactive substances or wastes, hazardous or toxic substances or wastes,
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increasing Lender(s)” has the meaning assigned to such term in Section 2.09.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

- 8 -



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by the Borrower under this Agreement and (b) to
the extent not otherwise described in clause (a), Other Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be paid.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, National Association in its capacity
as the issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.05(i) and each Lender that shall become an
Issuing Bank hereunder pursuant to Section 2.05(i), in its capacity as such, and
its successors in such capacity as provided in Section 2.05(i). Any Issuing Bank
may, with the consent of the Borrower (such consent not to be unreasonably
withheld), arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate. As to
a particular Letter of Credit, “Issuing Bank” or “relevant Issuing Bank” shall
mean the Issuing Bank which issued such Letter of Credit.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

 

- 9 -



--------------------------------------------------------------------------------

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lender Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such Reuters Service, or if the Reuters Service
ceases to be available, any successor to or substitute for such Reuters Service)
providing rate quotations comparable to those currently provided on such page of
such page, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate at which dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, results of operations or financial condition of the Borrower
and its Subsidiaries taken as a whole, (b) the validity or enforceability of, or
the ability of the Borrower to perform any of its obligations under, this
Agreement or (c) the rights of, or remedies or benefits available to, the
Administrative Agent and the Lenders under this Agreement.

 

- 10 -



--------------------------------------------------------------------------------

“Material Subsidiary” means, at any time, a Subsidiary of the Borrower whose
assets exceed 10% of the consolidated assets of the Borrower and its
Subsidiaries, other than any Subsidiary that is not a U.S. Person.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Multi-Year Facility Availability Period” means the period from and including
the Effective Date to but excluding the earlier of the Multi-Year Facility
Maturity Date and the Multi-Year Facility Commitment Termination Date.

“Multi-Year Facility Commitment” means, with respect to each Lender, the
commitment of such Lender to make Multi-Year Facility Loans, and the commitment
of such Lender to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Multi-Year Facility Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08,
(b) increased from time to time pursuant to Section 2.09 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 8.04. The initial amount of each Lender’s Multi-Year
Facility Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Multi-Year
Facility Commitment, as applicable. The initial aggregate amount of the Lenders’
Multi-Year Facility Commitments is $750,000,000.

“Multi-Year Facility Commitment Termination Date” means January 6, 2017.

“Multi-Year Facility Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Multi-Year Facility
Loans and its LC Exposure and Swingline Exposure at such time.

“Multi-Year Facility Loan” means a Loan made pursuant to Section 2.01.

“Multi-Year Facility Maturity Date” means January 6, 2017.

“Non-Extension Notice Date” has the meaning assigned to such term in
Section 2.05(c).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
this Agreement, or sold or assigned an interest in this Agreement).

 

- 11 -



--------------------------------------------------------------------------------

“Other Taxes” means any present or future stamp, court, documentary intangible,
recording, filing or similar other excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

“Other Obligations” has the meaning set forth in Section 5.05.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning set forth in Section 8.04.

“Participant Register” has the meaning set forth in Section 8.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Receivables Financing” shall mean a transaction or series of
transactions pursuant to which a Securitization Subsidiary purchases Receivables
Assets or interests therein from the Borrower or any Subsidiary of the Borrower
and finances such Receivables Assets or interests therein through the issuance
of Indebtedness or equity interests or through the sale of such Receivables
Assets or interests therein; provided that (a) the Board of Directors of the
Borrower shall have approved such transaction, (b) no portion of the
Indebtedness of a Securitization Subsidiary is guaranteed by or is recourse to
the Borrower or any Subsidiary (other than recourse for customary
representations, warranties, covenants and indemnities, none of which shall
relate to the collectibility of such Receivables Assets), and (c) neither the
Borrower nor any other Subsidiary has any obligation to maintain or preserve
such Securitization Subsidiary’s financial condition.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any defined benefit employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA, Section 412
of the Code or Section 302 of ERISA in respect of which the Borrower or any
ERISA Affiliate is either the plan sponsor or a contributing employer.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, National Association as its prime rate in effect
at its office located at 270 Park Avenue, New York, New York; each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

“Rating Agency” means, each of Moody’s, S&P and Fitch.

 

- 12 -



--------------------------------------------------------------------------------

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.

“Register” has the meaning set forth in Section 8.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Multi-Year Facility
Exposures and unused Commitments representing, in the aggregate, more than 50%
of the sum of the total Multi-Year Facility Exposures and unused Commitments at
such time; provided that for the purpose of determining the Required Lenders
needed for any waiver, amendment, modification or consent, any Lender that is
the Borrower, or any Affiliate of the Borrower shall be disregarded.

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw-Hill
Companies, Inc.

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

“Securitization Subsidiary” shall mean a Subsidiary that is established for the
limited purpose of acquiring and financing Receivables Assets and interests
therein of the Borrower or any Subsidiary and engaging in activities ancillary
thereto.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other

 

- 13 -



--------------------------------------------------------------------------------

entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, National Association, in its
capacity as lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001, as amended from time to time.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“Wholly-Owned Subsidiary” means, for any Person, any Subsidiary of such Person
of which all of the equity securities or other ownership interests (other than
in the case of a corporation, directors’ qualifying shares) are directly or
indirectly owned or Controlled by such Person.

“Withholding Agent” means, the Borrower and the Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings . For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a Multi-Year
Facility Loan or a Swingline Loan) or by Type (e.g., a “Eurodollar Loan” or “ABR
Loan”). Borrowings also may be classified and referred to by Class (e.g., a
Multi-Year Facility Borrowing or a Swingline Borrowing) or by Type (e.g., a
“Eurodollar Borrowing” or “ABR Borrowing”) or by Class and Type (e.g., a
“Eurodollar Multi-Year Facility Borrowing”).

 

- 14 -



--------------------------------------------------------------------------------

SECTION 1.03. Terms Generally . The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP . Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

The Credits

SECTION 2.01. Commitments . Subject to the terms and conditions set forth
herein, each Lender agrees to make Multi-Year Facility Loans to the Borrower
from time to time during the Multi-Year Facility Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Multi-Year
Facility Exposure exceeding such Lender’s Multi-Year Facility Commitment or
(ii) the total Multi-Year Facility Exposures exceeding the total Multi-Year
Facility Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Multi-Year Facility Loans.

 

- 15 -



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings .

(a) Each Multi-Year Facility Loan shall be made as part of a Borrowing
consisting of Multi-Year Facility Loans made by the Lenders ratably in
accordance with their respective Multi-Year Facility Commitments. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing, other than a Swingline Loan, shall
be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith. Each Swingline Loan shall be an ABR Loan. Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$5,000,000 and not less than $10,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $5,000,000 and not less than $10,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Multi-Year Facility Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $500,000 and not less than $1,000,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of six Multi-Year Facility Eurodollar
Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing of
Multi-Year Facility Loans if the Interest Period requested with respect thereto
would end after the Multi-Year Facility Maturity Date.

SECTION 2.03. Requests for Borrowings . To request a Borrowing, other than a
Swingline Loan, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00
a.m., New York City time, one Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Borrowing to finance the
reimbursement of an LC Disbursement as contemplated in Section 2.05(e) may be
given not later than 10:00 a.m. New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or facsimile to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

 

- 16 -



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Multi-Year Facility Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $25,000,000 or (ii) the sum of the total
Multi-Year Facility Exposures exceeding the total Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender or such other account specified by the Borrower to the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the relevant Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable

 

- 17 -



--------------------------------------------------------------------------------

Percentage of such Swingline Loan or Loans. Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any liability for the repayment of such Swingline Loan.

SECTION 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit as the applicant thereof for the
support of its or its Subsidiaries’ obligations, in a form reasonably acceptable
to the Administrative Agent and the relevant Issuing Bank, at any time and from
time to time during the Multi-Year Facility Availability Period. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
any Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the relevant Issuing Bank) to such Issuing Bank and the
Administrative Agent (no less than three Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and

 

- 18 -



--------------------------------------------------------------------------------

address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the relevant Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $50,000,000 and (ii) the sum of the total Multi-Year
Facility Exposures shall not exceed the total Commitments.

(c) Expiration Date.

(i) Subject to Section 2.05(c)(ii) below, each Letter of Credit shall expire (or
be subject to termination by notice from the relevant Issuing Bank to the
beneficiary thereof) at or prior to the close of business on the earlier of
(i) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (ii) the date that is five Business Days prior to the
Multi-Year Facility Maturity Date.

(ii) If the Borrower so requests in any applicable letter of credit application,
an Issuing Bank may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
Issuing Bank to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the Issuing Bank,
the Borrower shall not be required to make a specific request to the Issuing
Bank for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
Issuing Bank to permit the extension of such Letter of Credit at any time to an
expiry date not later than the date that is five (5) Business Days prior to the
Multi-Year Facility Maturity Date; provided, however, that the Issuing Bank
shall not permit any such extension if (A) the Issuing Bank has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof,
or (B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven (7) Business Days before the Non-Extension Notice
Date (1) from the Administrative Agent that the Required Lenders have elected
not to permit such extension or (2) from the Administrative Agent, any Lender or
the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the Issuing
Bank not to permit such extension.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, the relevant Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such

 

- 19 -



--------------------------------------------------------------------------------

Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the relevant Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.04 that such payment be financed with an ABR
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing or Swingline Loan. If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the relevant Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the relevant Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse an Issuing Bank for any
LC Disbursement (other than the funding of ABR Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all

 

- 20 -



--------------------------------------------------------------------------------

circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply strictly with the terms of such Letter of
Credit (so long as the documents presented appear on their face to be in
substantial compliance with the terms of the Letter of Credit), or (iv) any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor any Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the relevant Issuing Bank; provided that the
foregoing shall not be construed to excuse such Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the relevant Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The relevant Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans;

 

- 21 -



--------------------------------------------------------------------------------

provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(d) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
relevant Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i) Replacement of an Issuing Bank; Addition of Issuing Banks.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced by another
Issuing Bank at any time by written agreement between the Borrower and the
successor Issuing Bank, with contemporaneous notice to the Administrative Agent
and the replaced Issuing Bank. The Administrative Agent shall notify the Lenders
of any such replacement of an Issuing Bank. At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.12(b). From and after
the effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(ii) Addition of Issuing Banks. An Issuing Bank may be added at any time by
written agreement between the Borrower and the Issuing Bank to be added,
provided at least three Business Days’ notice thereof is given to the
Administrative Agent. The Administrative Agent shall notify the Lenders of any
such addition. From and after the effective date of any such addition, the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of Cash Collateral, the Borrower
shall Cash Collateralize the full amount of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that the obligation to deposit
such Cash Collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (f) or (g) of Article VI. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, such

 

- 22 -



--------------------------------------------------------------------------------

deposits shall not bear interest. The Administrative Agent shall invest the Cash
Collateral from time to time held by it in such overnight U.S. treasury or
similar short-term instruments as are selected by the Borrower and approved by
the Administrative Agent, and shall maintain records adequate to determine the
interest from time to time earned thereon. The Administrative Agent shall have
no responsibility for any loss on any investments made by it with respect to
Cash Collateral. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Banks, on a pro rata basis, for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of Cash Collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City and designated by the Borrower in
the applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the relevant Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

 

- 23 -



--------------------------------------------------------------------------------

SECTION 2.07. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

- 24 -



--------------------------------------------------------------------------------

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Multi-Year Facility Commitments shall
terminate on the Multi-Year Facility Commitment Termination Date.

(b) The Borrower may at any time terminate, or from time to time reduce, each of
the Multi-Year Facility Commitments; provided that (i) each such reduction shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) the Borrower shall not terminate or reduce the Multi-Year
Facility Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.11, the aggregate Multi-Year Facility
Exposures would exceed the total Multi-Year Facility Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Multi-Year Facility Commitments under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Multi-Year Facility Commitments delivered by the Borrower
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Multi-Year
Facility Commitments shall be permanent. Each reduction of the Multi-Year
Facility Commitments shall be made ratably among the Lenders in accordance with
their respective Multi-Year Facility Commitments.

SECTION 2.09. Increase in Commitments.

(a) Following the Effective Date, the Borrower may at any time and from time to
time increase the Multi-Year Facility Commitments (each such increase being a
“Commitment Increase”), by notice to the Administrative Agent specifying the
existing Lender(s) (the “Increasing Lender(s)”) and/or any other Person(s)
selected by the Borrower and reasonably acceptable to the Administrative Agent
(the “Assuming Lender(s)”) that have agreed to provide the additional
Commitment(s) and the date on which such increase is to be effective (the
“Commitment Increase Date”), which shall be a Business Day at least five
(5) days after delivery of such notice and prior to the Termination Date;
provided that:

 

- 25 -



--------------------------------------------------------------------------------

(i) the minimum aggregate amount of each Commitment Increase shall be
$10,000,000;

(ii) immediately after giving effect to such Commitment Increase, the Multi-Year
Facility Commitments hereunder shall not exceed $850,000,000;

(iii) no Event of Default shall have occurred and be continuing on such
Commitment Increase Date or shall result from the Commitment Increase; and

(iv) the representations and warranties contained in Article III shall be true
and correct in all material respects on and as of the Commitment Increase Date
as if made on and as of such date (or, if any such representation and warranty
is expressly stated to have been made as of a specific date, such representation
and warranty shall be true and correct in all material respects on and as of
such specific date).

Notwithstanding the foregoing, nothing herein shall constitute an agreement or
commitment by the Administrative Agent or any Lender to any specific increase in
the Multi-Year Facility Commitment, which agreement or commitment may only be
made at a future date after the applicable Lenders secure any required credit
approvals.

(b) Any Assuming Lender shall become a Lender hereunder as of such Commitment
Increase Date and the Commitment of any Increasing Lender and any such Assuming
Lender shall be increased as of such Commitment Increase Date; provided that:

(i) the Administrative Agent shall have received on or prior to 10:00 a.m., New
York City time, on such Commitment Increase Date (A) a certificate of a duly
authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in clause (a) of this Section
has been satisfied and (B) such certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Borrower, the authorization of the Commitment Increase and any
other legal matters relating to the Borrower, this Agreement or the Commitment
Increase, all in form and substance satisfactory to the Administrative Agent and
its counsel;

(ii) with respect to each Assuming Lender, the Administrative Agent shall have
received, on or prior to 10:00 a.m., New York City time, on such Commitment
Increase Date, an assumption agreement in substantially the form of Exhibit B
(an “Assumption Agreement”) duly executed by such Assuming Lender and consented
to by the Borrower and the Administrative Agent; and

(iii) each Increasing Lender shall have delivered to the Administrative Agent,
on or prior to 10:00 a.m., New York City time, on such Commitment Increase Date,
confirmation in writing reasonably satisfactory to the Administrative Agent as
to its increased Commitment, with a copy of such confirmation to the Borrower.

(c) Upon its receipt of confirmation from a Lender that it is increasing its
Commitment hereunder, together with the certificates referred to in clause
(b)(i) above, the Administrative Agent shall (i) record the information
contained therein in the Register and (ii) give

 

- 26 -



--------------------------------------------------------------------------------

prompt notice thereof to the Borrower; provided that absent such Lender’s
confirmation of such a Commitment Increase as aforesaid, no Lender will be under
any obligation to increase its Commitment hereunder. Upon its receipt of an
Assumption Agreement executed by an Assuming Lender, together with the
certificates referred to in clause (b)(i) above, the Administrative Agent shall,
if such Assumption Agreement has been completed and is in substantially the form
of Exhibit B, (x) accept such Assumption Agreement, (y) record the information
contained therein in the Register and (z) give prompt notice thereof to the
Borrower.

(d) In the event that the Administrative Agent shall have received notice from
the Borrower as to any agreement with respect to a Commitment Increase on or
prior to the relevant Commitment Increase Date and the actions provided for in
clause (b) above shall have occurred by 10:00 a.m., New York City time, on such
Commitment Increase Date, the Administrative Agent shall notify the Lenders
(including any Assuming Lenders) of the occurrence of such Commitment Increase
promptly on such date by facsimile transmission or electronic messaging system.
On the date of such Commitment Increase, the Borrower shall, to the extent
necessary to ensure the Loans are held ratably by the Lenders in accordance with
the respective Multi-Year Facility Commitments of such Lenders (after giving
effect to such Commitment Increase) or as otherwise deemed advisable in the sole
discretion of the Administrative Agent after consultation with the Borrower,
(i) prepay the outstanding Loans (if any) in full, (ii) simultaneously borrow
new Loans hereunder in an amount equal to such prepayment and (iii) pay to the
Lenders the amounts, if any, payable under Section 2.16.

SECTION 2.10. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Multi-Year Facility Loan on the Multi-Year Facility Maturity Date
and (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Multi-Year Facility Maturity Date and the
first date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date that a Multi-Year Facility Borrowing is made,
the Borrower shall repay all Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

- 27 -



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 8.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans .

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section and, with respect to Eurodollar Loans,
subject to Section 2.16.

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
facsimile) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Multi-Year Facility Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of prepayment, (ii) in the case
of prepayment of an ABR Multi-Year Facility Borrowing, not later than 11:00
a.m., New York City time, one Business Day before the date of prepayment or
(iii) in the case of prepayment of a Swingline Loan, not later than 12:00 noon,
New York City time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Multi-Year Facility Commitments as contemplated by Section 2.08, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Multi-Year Facility
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Multi-Year Facility Borrowing of the same Type. Each prepayment of
a Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.13.

SECTION 2.12. Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender which is not then, and excluding any period during which such Lender
was, a Defaulting Lender a facility fee, which shall accrue at the Applicable
Margin on the daily amount of the Multi-Year Facility Commitment of such Lender
(whether used or unused) during the period from and including the Effective Date
to but excluding the Multi-Year Facility Commitment Termination Date; provided
that, if such Lender continues to have any Multi-Year Facility Exposure after
the Multi-Year Facility Commitment Termination Date, then such facility fee

 

- 28 -



--------------------------------------------------------------------------------

shall continue to accrue on the daily amount of such Lender’s Multi-Year
Facility Exposure from and including the Multi-Year Facility Commitment
Termination Date to but excluding the date on which such Lender ceases to have
any Multi-Year Facility Exposure. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the Multi-Year Facility Commitment Termination Date, commencing on the first
such date to occur after the date hereof; provided that any facility fees
accruing after the Multi-Year Facility Commitment Termination Date shall be
payable on demand. All such facility fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Margin used to determine
the interest rate applicable to Eurodollar Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the Multi-Year Facility Commitment
Termination Date and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Banks, pro rata in accordance with the LC
Exposure attributable to each, a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the
Multi-Year Facility Commitment Termination Date and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the Multi-Year Facility
Commitment Termination Date and any such fees accruing after the Multi-Year
Facility Commitment Termination Date shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the relevant Issuing Banks,
in the case of fees payable to them) for distribution, in the case of facility
fees and participation fees, to the Lenders which are not then Defaulting
Lenders and excluding, for each such Lender, any period during which such Lender
was a Defaulting Lender. Fees paid shall not be refundable under any
circumstances.

 

- 29 -



--------------------------------------------------------------------------------

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Margin.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) The Borrower hereby unconditionally promises to pay accrued interest on each
Loan quarterly in arrears on each Interest Payment Date for such Loan and upon
each of the Multi-Year Facility Commitment Termination Date and the Multi-Year
Facility Maturity Date; provided that (i) interest accrued pursuant to paragraph
(c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Multi-Year Facility Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

- 30 -



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;

(ii) subject any Lender or any Issuing Bank to any Taxes of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Credit Party in respect thereof (except for
(A) Indemnified Taxes, (B) Other Connection Taxes on gross or net income,
profits or revenue (including value-added or similar Taxes) and any franchise
taxes and (C) Excluded Taxes); or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise) by an
amount deemed material by such Lender in its sole discretion, then the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Lender or any Issuing Bank reasonably determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or on the capital
of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by or participations in Letters
of Credit held by such Lender or the Letters of Credit issued by such Issuing
Bank to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking

 

- 31 -



--------------------------------------------------------------------------------

into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or such Issuing Bank, as the case may be such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or of an Issuing Bank setting forth the amount or
amounts (including the basis of the calculation used to determine such amount or
amounts) necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount reasonably determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts
(including the basis of the calculation used to determine such amount or
amounts) that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

- 32 -



--------------------------------------------------------------------------------

SECTION 2.17. Taxes.

(a) Withholding Taxes; Gross-Up. Each payment by the Borrower or on account of
any obligation of the Borrower under this Agreement shall be made without
withholding for any Taxes, unless such withholding is required by law. If any
Withholding Agent determines, in its sole discretion exercised in good faith,
that it is so required to withhold Taxes, then such Withholding Agent may so
withhold and shall timely pay the full amount of withheld taxes to the relevant
Governmental Authority in accordance with applicable law. If such Taxes are
Indemnified Taxes, then the amount payable by the Borrower shall be increased as
necessary so that, net of such withholding of Indemnified Taxes (including
withholding applicable to additional amounts payable under this Section) the
applicable Recipient receives the amount it would have received had no such
withholding of Indemnified Taxes been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payment. As soon as practicable after any payment of Indemnified
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. Without duplication of any payment made
pursuant to Section 2.17(a) above, the Borrower shall indemnify each Recipient
for any Indemnified Taxes that are paid or payable by such Recipient in
connection with this Agreement (including amounts paid or payable under this
Section 2.17(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
Section 2.17(d) shall be paid within 10 days after the Recipient delivers to the
Borrower a certificate stating the amount of any Indemnified Taxes so paid or
payable by such Recipient and describing the basis for the indemnification
claim. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. Such Recipient shall deliver a copy of such certificate
to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so) attributable to such Lender that are paid
or payable by the Administrative Agent in connection with this Agreement and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.17(e) shall be paid
within 10 days after the Administrative Agent or the Borrower (as applicable)
delivers to the applicable Lender a certificate stating the amount of Taxes so
paid or payable by the Administrative Agent or the Borrower (as applicable).
Such certificate shall be conclusive of the amount so paid or payable absent
manifest error.

 

- 33 -



--------------------------------------------------------------------------------

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of such Borrower or the Administrative Agent, any Lender shall update
any form or certification previously delivered pursuant to this Section 2.17(f).
If any form or certification previously delivered pursuant to this
Section expires or becomes obsolete or inaccurate in any respect with respect to
a Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify such Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under this Agreement, IRS Form W-8BEN establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “interest” article
of such tax treaty and (2) with respect to any other applicable payments under
this Agreement, IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

- 34 -



--------------------------------------------------------------------------------

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit C (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to or for the account of a Lender under this Agreement
would be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to

 

- 35 -



--------------------------------------------------------------------------------

the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
any Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid such indemnified party
pursuant to the previous sentence (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such indemnified
party is required to repay such refund to such Governmental Authority.
Notwithstanding anything herein to the contrary in this Section 2.17(g), in no
event will any indemnified party be required to pay any amount to any
indemnifying party pursuant to this Section 2.17(g) if such payment would place
such indemnified party in a less favorable position (on a net after-Tax basis)
than such indemnified party would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid. This
Section 2.17(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other Person.

(h) Issuing Bank. For purposes of Section 2.17(e) and (f), the term “Lender”
includes any Issuing Bank.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Except as otherwise provided by Section 2.17(a), the Borrower shall make
each payment required to be made by it hereunder (whether of principal,
interest, fees, or reimbursement of LC Disbursements, or of amounts payable
under Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon, New York
City time, on the date when due, in immediately available funds, without set-off
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except payments to be made directly to an
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 8.03 shall be made directly
to Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

- 36 -



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Multi-Year Facility Loans, participations in LC Disbursements or
participations in Swingline Loans resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Multi-Year Facility Loans,
participations in LC Disbursements or participations in Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Multi-Year Facility Loans or participations in LC
Disbursements or Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Multi-Year Facility Loans, participations in LC Disbursements
and participations in Swingline Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Multi-Year Facility Loans
or participations in LC Disbursements to any assignee or participant, other than
to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or one or more Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or Issuing Banks, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders and relevant Issuing Banks, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d), 2.05(e), 2.06(b), 2.18(d) or 8.03(c), then
the Administrative Agent may, in its discretion (or shall in the event such
Lender becomes a Defaulting Lender) and notwithstanding any contrary provision
hereof, (i) apply any amounts thereafter received by the Administrative Agent
for the account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid, and/or (ii) hold
such amounts in a segregated account over which the Administrative Agent shall
have exclusive control as Cash Collateral for, and application to, any future
funding obligation of such Lender under any such Section, in the case of each of
clause (i) and (ii) above in any order as determined by the Administrative Agent
in its discretion.

 

- 37 -



--------------------------------------------------------------------------------

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender shall be a Defaulting Lender, or if, in connection with any proposed
waiver, amendment or modification of this Agreement, the consent of the Required
Lenders is obtained but the consent of any Lender whose consent is requested is
not obtained, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 8.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Multi-Year Facility Commitment is being assigned, each Issuing
Bank), which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Multi-Year Facility Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment could be reasonably expected to result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);

 

- 38 -



--------------------------------------------------------------------------------

(b) the Commitment and Multi-Year Facility Exposures of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 8.02); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent that (x) the sum
of all non-Defaulting Lenders’ Multi-Year Facility Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments and (y) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, within one Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Swingline Exposure and (y) second, Cash Collateralize for the benefit of the
Issuing Bank only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above and any Cash Collateral provided by such Defaulting Lender)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;

(iii) if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is Cash Collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor Cash Collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the relevant Issuing Banks, on a pro rata basis,
until and to the extent that such LC Exposure is reallocated and/or Cash
Collateralized; and

 

- 39 -



--------------------------------------------------------------------------------

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Multi-Year Facility Commitments of the
non-Defaulting Lenders and/or Cash Collateral in the full amount of the related
exposure and the Defaulting Lender’s then outstanding LC Exposure as of such
date plus any accrued and unpaid interest thereon will be provided by the
Borrower in accordance with Section 2.20(c), and participating interests in any
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to the Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Issuing Bank or the Swingline Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, (in each case, an
“Affected Lender”) the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit and the Swingline Lender shall not be required to
fund any Swingline Loan, unless the Issuing Bank or the Swingline Lender, as the
case may be, shall have entered into arrangements with the Borrower or such
Affected Lender or the other Lenders, satisfactory to the Issuing Bank or the
Swingline Lender, as the case may be, to defease any risk in respect of such
Affected Lender hereunder, which the parties agree may include the Issuing
Bank’s or the Swingline Lender’s, as the case may be, satisfaction that the
related exposure and such Affected Lender’s then outstanding Swingline Exposure
or LC Exposure will be 100% covered by the Multi-Year Facility Commitments of
Lenders that are not either Defaulting Lenders or Affected Lenders, and
participating interests in any such newly issued or increased Letter of Credit
or newly made Swingline Loan shall be allocated among the Lenders which are not
Defaulting Lenders or Affected Lenders in a manner consistent with
Section 2.20(c) (in which case, such Affected Lender shall not participate
therein) and/or Cash Collateral will be provided by the Borrower in accordance
with Section 2.20(c) in the full amount of the Swingline Exposure and the LC
Exposure of the Affected Lender as of such date plus any accrued and unpaid
interest thereon.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

 

- 40 -



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

 

- 41 -



--------------------------------------------------------------------------------

SECTION 3.01. Corporate Existence. Each of the Borrower and its Material
Subsidiaries: (a) is a corporation, partnership or other entity duly
incorporated or organized, as the case may be, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization; (b) has all requisite corporate power and, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, all Governmental Approvals in each case necessary to own its assets and
carry on its business as now being conducted; and (c) is qualified to do
business and is in good standing in all jurisdictions in which the nature of the
business conducted by it makes such qualification necessary and where failure to
so qualify could reasonably be expected to have a Material Adverse Effect.

SECTION 3.02. Financial Condition. The Borrower has heretofore furnished to each
of the Lenders the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at September 30, 2010 and September 30, 2011 and
the related consolidated statement of income and retained earnings and cash flow
of the Borrower and its consolidated Subsidiaries for the fiscal years ended on
said dates, with the opinions thereon (in the case of said consolidated balance
sheets and statements) of PricewaterhouseCoopers LLP. All such financial
statements are complete and correct in all material respects and fairly present
in all material respects the consolidated financial condition of the Borrower
and its consolidated Subsidiaries at and as of such dates, all in accordance
with GAAP and practices applied on a consistent basis. None of the Borrower nor
any of its Subsidiaries has on the date hereof any material contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments, except as
referred to or reflected or provided for in said balance sheets as at said
dates. Since September 30, 2011, there has been no material adverse change. As
used herein, the term “material adverse change” shall mean any event,
development or circumstance that has had or could reasonably be expected to have
a Material Adverse Effect; provided that “material adverse change” shall not
include the effect of any event, development or circumstance disclosed in any
document filed pursuant to Section 13, 14 or 15(d) of the Securities Exchange
Act of 1934 after September 30, 2011 and prior to the Effective Date to the
extent, and only to the extent, such effect is explicitly disclosed in such
filings.

SECTION 3.03. Litigation. Except as disclosed in the Borrower’s Annual Report on
SEC Form 10-K for the year ended September 30, 2011 or in any document
subsequently filed pursuant to Section 13, 14 or 15(d) of the Securities
Exchange Act of 1934, there are no legal or arbitral proceedings, or any
proceedings by or before any governmental or regulatory authority or agency, now
pending to which the Borrower or any Material Subsidiary is a party, or pending
or threatened (of which any officer of the Borrower has knowledge), in which
there is a reasonable possibility of an adverse decision and which could
reasonably be expected to have a Material Adverse Effect.

SECTION 3.04. No Breach. None of the execution and delivery of this Agreement,
the consummation of the Transactions or compliance with the terms and provisions
hereof will conflict with or result in a breach of, or require any consent under
(i) the articles of incorporation or by-laws of the Borrower, or (ii) any
applicable law or regulation, or, to the best knowledge of the Borrower, any
order, writ, injunction or decree of any court or governmental or regulatory
authority, agency, instrumentality or political subdivision thereof, or any
material agreement or instrument to which the Borrower or any of its
Subsidiaries is a party or by which any of them or any of their property is
bound or to which any of them or

 

- 42 -



--------------------------------------------------------------------------------

any of their property is subject, or constitute a default under any such
agreement or instrument, which conflict, breach or consent requirement referred
to in this clause (ii), including any failure to obtain any such consent,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

SECTION 3.05. Action. The Borrower has all necessary corporate power, authority
and legal right to execute, deliver and perform its obligations under this
Agreement; the execution, delivery and performance by the Borrower of this
Agreement have been duly authorized by all necessary corporate action on its
part (including, without limitation, any required shareholder approvals); and
this Agreement has been duly and validly executed and delivered by the Borrower
and constitutes its legal, valid and binding obligation, enforceable against the
Borrower in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

SECTION 3.06. Approvals. No Governmental Approval and no authorization, approval
or consent of, and no filing or registration with, any securities exchange, is
necessary for the execution, delivery or performance by the Borrower of this
Agreement or for the legality, validity or enforceability hereof.

SECTION 3.07. Use of Credit. Neither the Borrower nor any of its Subsidiaries
shall, directly or indirectly, use any of the proceeds of any extension of
credit hereunder for any purpose, whether immediate, incidental, or ultimate, of
buying a “margin stock” or of maintaining, reducing or retiring any indebtedness
originally incurred to purchase a stock that is currently a “margin stock” and
the extension of credit hereunder will not constitute an extension of “purpose
credit” that is directly or indirectly secured by “margin stock”, in each case
within the meaning of Regulation U of the Board of Governors of the United
States Federal Reserve System Board (12 C.F.R. 221, as amended), and will not
violate or result in the violation of Regulation U or of Regulation T (12 C.F.R.
220, as amended) or of Regulation X (12 C.F.R. 224, as amended) or any other
regulation of such Board.

SECTION 3.08. ERISA. Neither a “reportable event” (as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived)), an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) nor a failure to meet the minimum funding standard of Section 412 of the
Code has occurred during the six-year period prior to the date on which this
representation is made or deemed made with respect to any Plan and each Plan has
complied in all material respects with the applicable provisions of ERISA and
the Code. Neither the Borrower nor any ERISA Affiliate of the Borrower incurred
any liability under Title IV of ERISA which could reasonably be expected to
result in a Material Adverse Effect, and no Lien in favor of PBGC or a Plan has
arisen, during such six-year period. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the last
annual valuation date prior to the date on which this representation is made or
deemed made, exceed the value of the assets of such Plan allocable to such
accumulated benefit obligations by

 

- 43 -



--------------------------------------------------------------------------------

an amount greater than the lesser of (i) $400,000,000, (ii) 25% of the
Consolidated Net Worth, or (iii) 15% of the Consolidated Capitalization. Neither
the Borrower nor any ERISA Affiliate of the Borrower has made a filing pursuant
to Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan. Neither the
Borrower nor any ERISA Affiliate has had a complete or partial withdrawal from
any Plan that has resulted or could reasonably be expected to result in a
material liability under ERISA and neither the Borrower nor any ERISA Affiliate
would become subject to any material liability under ERISA if the Borrower or
any such ERISA Affiliate were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. To the Borrower’s knowledge, no such
Multiemployer Plan is insolvent or in reorganization, within the meaning of
Title IV of ERISA.

SECTION 3.09. Taxes. Each of the Borrower and each of its Subsidiaries has filed
or caused to be filed all material Federal, state and other tax returns that are
required to be filed and has paid all Taxes shown to be due and payable on such
returns or on any assessments made against it or any of its property and all
other Taxes imposed on it or any of its property by any Governmental Authority,
other than any Taxes the amount or validity of which is currently being
contested in good faith by appropriate proceeding and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
or its Subsidiaries, as the case may be and other than to the extent that the
failure to file any such tax returns or pay any such Tax could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
No material Tax Lien has been filed and, to the knowledge of the Borrower, no
material claim is being asserted with respect to any such Tax other than any Tax
Lien which relates to any Tax that is not yet due and payable, and other than to
the extent that any such Tax could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 3.10. Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

SECTION 3.11. Environmental Matters. As of the date of this Agreement: (i) each
of the Borrower and its Subsidiaries has obtained all environmental, health and
safety permits, licenses and other authorizations required under all
Environmental Laws to carry on its business as now being conducted, except to
the extent failure to have any such permit, license or authorization would not
have a Material Adverse Effect; and (ii) each of such permits, licenses and
authorizations is in full force and effect and, to the knowledge of the
Borrower, each of the Borrower and its Subsidiaries is in compliance with the
terms and conditions thereof, and is also in compliance with all other
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any applicable Environmental
Law or in any regulation, code, plan, order, decree, judgment, injunction,
notice or demand letter issued, entered, promulgated or approved thereunder, in
each case, except to the extent failure to comply therewith would not have a
Material Adverse Effect.

 

- 44 -



--------------------------------------------------------------------------------

SECTION 3.12. Subsidiaries, Etc.. The Borrower owns, free and clear of Liens,
and has the unencumbered right to vote, all outstanding ownership interests in
each of its Material Subsidiaries; and all of the issued and outstanding capital
stock of each such Material Subsidiary organized as a corporation is validly
issued, fully paid and nonassessable.

SECTION 3.13. True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation, preparation or delivery of this Agreement or included herein or
delivered pursuant hereto, as of the date of delivery thereof and when taken as
a whole, do not contain any untrue statement of a material fact or, when
considered together with all reports theretofore filed with the SEC, omit to
state any material fact necessary to make the statements herein or therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that, with respect to projected financial information, forecasts and
other forward-looking information, the Borrower represents only that such
information was prepared in good faith based upon assumptions and estimates
developed by management of the Borrower in good faith and believed to be
reasonable at the time (it being understood that such information is not a
guarantee of future performance and that actual results during the period or
periods covered by such information may materially differ from the projected
results therein). All written information furnished after the date hereof by the
Borrower and its Subsidiaries to the Administrative Agent and the Lenders in
connection with this Agreement and the transactions contemplated hereby will be
true, complete and accurate in every material respect, or (in the case of
forward-looking statements) based upon assumptions and estimates developed by
management of the Borrower in good faith and believed to be reasonable at the
time, on the date as of which such information is stated or certified; provided
that, in the case of projected financial information, forecasts and other
forward-looking information, no assurance is given that any results forecasted
in any such projections or forward-looking information will actually be achieved
or that actual results during the period or periods covered by such information
will not differ materially from the results set forth in such projections or
forward-looking information.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 8.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received an opinion, dated as of the
Effective Date, and in form and substance satisfactory to the Administrative
Agent and its counsel, of each of (i) Dewey & LeBoeuf LLP, special New York
counsel to the Borrower, (ii) in-house counsel to the Borrower, and
(iii) Lowenstein Sandler PC, special New Jersey counsel to the Borrower.

 

- 45 -



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraph (i) of this Section 4.01.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable fees, charges and
disbursements of counsel incurred in connection with the credit facilities
provided under this Agreement and any related documentation required to be
reimbursed or paid by the Borrower hereunder.

(f) The Administrative Agent shall have received satisfactory evidence that all
Governmental Approvals and third-party approvals necessary or, in the reasonable
discretion of the Administrative Agent, advisable in connection with the
Transactions, the repayment of the Indebtedness, if any, of the Borrower
indicated on Schedule 4.01 and the continuing operations of the Borrower and its
Subsidiaries have been obtained and are in full force and effect and all
applicable waiting periods have expired with respect thereto without any action
being taken or threatened by any Governmental Authority or a third party which
would restrain, prevent or otherwise impose adverse conditions on the
Transaction or the repayment of the Indebtedness, if any, of the Borrower
indicated on Schedule 4.01.

(g) The Administrative Agent and the Lenders shall have received (i) the
financial statements required to be furnished by the Borrower pursuant to
Section 3.02 hereof and (ii) to the extent available, satisfactory unaudited
interim consolidated financial statements of the Borrower for each quarterly
period ended subsequent to September 30, 2011.

(h) The Administrative Agent and the Lenders shall have received satisfactory
evidence that the principal of and interest on, and all other amounts owing in
respect of, the Indebtedness of the Borrower indicated on Schedule 4.01 that is
to be repaid shall have been (or shall be simultaneously) paid in full and that
any commitments to extend credit under the agreements or instruments relating to
such Indebtedness shall have been canceled or terminated.

(i) The representations and warranties of the Borrower set forth in this
Agreement (including, without limitations, the representations and warranties
set forth in Section 3.03 and the last two sentences of Section 3.02) shall, as
of the Effective Date, be true and correct in all material respects and no
Default shall have occurred and be continuing.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall

 

- 46 -



--------------------------------------------------------------------------------

not become effective unless each of the foregoing conditions is satisfied (or
waived pursuant to Section 8.02) at or prior to 3:00 p.m., New York City time,
on or before January 15, 2012 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of the Issuing Banks to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement (including, without limitation, the representations and warranties set
forth in Section 3.03 but excluding the representations and warranties set forth
in the last two sentences of Section 3.02) shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Covenants of the Borrower

The Borrower covenants and agrees with the Lenders and the Administrative Agent
that, until the Multi-Year Facility Commitments have expired or been terminated
and the principal of and interest on each Loan and all fees payable hereunder
shall have been paid in full and all Letters of Credit shall have expired or
terminated, in each case, without any pending draw, and all LC Disbursements
shall have been reimbursed:

SECTION 5.01. Financial Statements, Etc. The Borrower shall deliver to each of
the Lenders:

(a) as soon as available and in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower,
consolidated statements of income and retained earnings and cash flow of the
Borrower and its consolidated Subsidiaries for such period and for the period
from the beginning of the respective fiscal year to the end of such period, and
the related consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such period, setting forth in each case in
comparative form to the extent required by SEC Form 10-Q the corresponding
consolidated figures for the corresponding period in the preceding fiscal year,
accompanied by a certificate of a senior Financial Officer of the Borrower,
which certificate shall state that said consolidated financial statements fairly
present in all material respects the consolidated financial condition and
results of operations of the Borrower and its consolidated Subsidiaries in
accordance with GAAP, consistently applied, as at the end of, and for, such
period (subject to normal year-end audit adjustments);

 

- 47 -



--------------------------------------------------------------------------------

(b) as soon as available and in any event within 100 days after the end of each
fiscal year of the Borrower, consolidated statements of income, retained
earnings and cash flow of the Borrower and its consolidated Subsidiaries for
such fiscal year and the related consolidated balance sheets of the Borrower and
its consolidated Subsidiaries as at the end of such fiscal year, setting forth
in each case in comparative form the corresponding consolidated figures for the
preceding fiscal year and accompanied by an opinion thereon of independent
certified public accountants of recognized national standing, which opinion
shall state that said consolidated financial statements fairly present in all
material respects the consolidated financial condition and results of operations
of the Borrower and its consolidated Subsidiaries as at the end of, and for,
such fiscal year in accordance with GAAP;

(c) promptly upon their becoming publicly available copies of all registration
statements and regular periodic reports, if any, which the Borrower shall have
filed with the SEC under the Securities Act of 1933, the Securities Exchange Act
of 1934 or any national securities exchange;

(d) promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;

(e) as soon as possible, and in any event within 30 days after the Borrower
knows or has reason to believe that one or more of the following events has
occurred or exists: (i) the occurrence of a “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (ii) a
failure to make any required contribution to a Plan or a Multiemployer Plan;
(iii) the creation of any Lien in favor of the PBGC or a Plan or a Multiemployer
Plan; (iv) any withdrawal from, or the termination, insolvency or reorganization
of any Multiemployer Plan, or (v) the institution of proceedings or the taking
of any other action by the PBGC or the Borrower, any ERISA Affiliate or any
Multiemployer Plan with respect to the withdrawal from, or the termination,
reorganization or insolvency of, any Plan or a Multiemployer Plan;

(f) promptly after the Borrower knows or has reason to believe that (i) any
Default has occurred, a notice of such Default describing the same in reasonable
detail and, together with such notice or as soon thereafter as possible, a
description of the action that the Borrower has taken or proposes to take with
respect thereto or (ii) at any time that Loans are outstanding hereunder, there
exists a legal or arbitral proceeding, or any proceeding by or before any
governmental or regulatory authority or agency (other than any proceeding before
the New York State Public Service Commission, or comparable authority or agency
of another state, in the ordinary course of Borrower’s business), to which the
Borrower or any Material Subsidiary is a party, or pending or threatened (of
which the Borrower has knowledge), in which there is a reasonable possibility of
an adverse decision and which could reasonably be expected to have a Material
Adverse Effect, a notice describing the same in reasonable detail and, together
with such notice or as soon thereafter as possible, a description of the action
that the Borrower has taken or proposes to take with respect thereto;

 

- 48 -



--------------------------------------------------------------------------------

(g) promptly prior to the expiration of any material Governmental Approval, a
copy of a renewal or extension of such Governmental Approval, in form and
substance satisfactory to the Required Lenders;

(h) promptly upon receipt thereof, a copy of each management letter or
memorandum commenting on internal accounting controls and/or accounting or
financial reporting policies followed by the Borrower and/or any of its
Subsidiaries that is submitted to the Borrower by its independent accountants in
connection with any annual or interim audit made by them of the books of
Borrower or any of its Subsidiaries; and

(i) from time to time, such other information regarding the financial condition,
operations, business or prospects of the Borrower (including any change in the
ratings established by any Rating Agency with respect to the Index Debt) or any
of its Subsidiaries (including, without limitation, any Plan or Multiemployer
Plan and any reports or other information required to be filed under ERISA) as
any Lender or the Administrative Agent may reasonably request.

The Borrower will furnish to each Lender, at the time it furnishes each set of
financial statements pursuant to paragraph (a) or (b) above, a certificate of a
Financial Officer of the Borrower (i) to the effect that no Default has occurred
and is continuing (or, if any Default has occurred and is continuing, describing
the same in reasonable detail and describing the action that the Borrower has
taken or proposes to take with respect thereto), and (ii) setting forth the
calculations required to demonstrate that, as of the end of the fiscal quarter
most recently ended, the Borrower is in compliance with Section 5.07 of this
Agreement.

SECTION 5.02. Existence, Etc.. The Borrower will, and will cause each of its
Material Subsidiaries to:

(a) preserve and maintain its legal existence and all of its material
(i) rights, (ii) privileges, (iii) licenses and (iv) franchises (provided that
nothing in this Section 5.02 shall prohibit any transaction expressly permitted
under Section 5.04 hereof);

(b) comply with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority if failure to comply with such requirements
could have a Material Adverse Effect;

(c) pay and discharge all Taxes imposed on it or on its income or profits or on
any of its property prior to the date on which penalties attach thereto, except
for any such Tax the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained;

(d) maintain all of its properties used or useful in its business in good
working order and condition, ordinary wear and tear excepted;

(e) keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied; and

 

- 49 -



--------------------------------------------------------------------------------

(f) permit representatives of any Lender or the Administrative Agent, during
normal business hours, to examine, copy and make extracts from its books and
records, to inspect any of its properties, and to discuss its business and
affairs with its officers, all to the extent reasonably requested by such Lender
or the Administrative Agent (as the case may be).

SECTION 5.03. Insurance. The Borrower will, and will cause each of its Material
Subsidiaries to, keep insured by financially sound and reputable insurers all
property of a character usually insured by corporations engaged in the same or
similar business similarly situated against loss or damage of the kinds and in
the amounts customarily insured against by such corporations and carry such
other insurance as is usually carried by such corporations.

SECTION 5.04. Prohibition of Fundamental Changes. The Borrower will not, nor
will it permit any of its Material Subsidiaries to, enter into any transaction
of merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution). The Borrower will not amend
its articles of incorporation, including, without limitation, by way of
reincorporation in another jurisdiction, or its by-laws, in either case in any
manner which could have a material adverse effect on the rights of, or remedies
or benefits available to, the Administrative Agent and the Lenders under this
Agreement. The Borrower will not, nor will it permit any of its Material
Subsidiaries to, without the consent of the Required Lenders (such consent not
to be unreasonably withheld), convey, sell, lease, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or any material part of
its business or property, whether now owned or hereafter acquired.
Notwithstanding the foregoing provisions of this Section 5.04:

(a) any Material Subsidiary of the Borrower may be merged or consolidated with
or into: (i) the Borrower, if the Borrower shall be the continuing or surviving
corporation or (ii) any other Wholly-Owned Subsidiary of the Borrower, provided
that the Wholly-Owned Subsidiary shall be the continuing or surviving
corporation; and, provided, further, that, in each case, after giving effect
thereto, no Default would exist hereunder;

(b) any Material Subsidiary may sell, lease, transfer or otherwise dispose of
any or all of its property (upon voluntary liquidation or otherwise) to the
Borrower or a Wholly-Owned Subsidiary of the Borrower;

(c) the Borrower may merge or consolidate with or into any other Person if the
Borrower is the continuing or surviving corporation and after giving effect
thereto no Default would exist hereunder; and

(d) the Borrower or any Material Subsidiary may implement a Permitted
Receivables Financing and, solely as part of such program, may sell or subject
to lien not more than $100,000,000 of its assets in the aggregate.

SECTION 5.05. Limitation on Liens. The Borrower will not pledge, mortgage,
hypothecate, or permit any other Lien upon, any property or assets at any time
owned by it, without making effective provision whereby the obligations of the
Borrower to pay the principal of and interest on the Loans and all other amounts
payable hereunder shall be equally and ratably secured with the obligations
secured by such Lien and with any other obligations (collectively, the “Other
Obligations”) similarly entitled by their terms to be equally and ratably
secured; provided that this restriction shall not apply to or prevent:

 

- 50 -



--------------------------------------------------------------------------------

(a) the mortgaging, pledging, or establishing a Lien on, any property to secure
Indebtedness of the Borrower as part of the purchase price of such property, or
the extension, renewal or refunding of any such mortgage, pledge or Lien, on
substantially the same property theretofore subject thereto or on any part
thereof;

(b) the acquisition by the Borrower of any property subject to mortgages,
pledges or Liens existing thereon at the time of acquisition (whether or not the
obligations secured thereby are assumed by the Borrower), and the extension,
renewal or refunding of any such mortgage, pledge or Lien, on substantially the
same property theretofore subject thereto or on any part thereof;

(c) the pledging of its assets or security for the payment of any Tax demanded
from the Borrower by any public body so long as the Borrower in good faith is
contesting its liability to pay the same, or such lien relates to any Tax that
is not yet due and payable, or as security to be deposited with any State
Insurance Department or similar public body in order to entitle the Borrower to
maintain self insurance under, or participate under any State insurance fund
provided for under any legislation designed to insure employees of the Borrower
against injury or occupational diseases or for any other purpose at any time
required by law or governmental regulation as a condition to the transaction of
any business or the exercise of any privilege or license;

(d) the pledging by the Borrower of up to 5% of its total assets (as defined
under GAAP) for the purpose of securing a stay or discharge in the course of any
legal proceeding to which the Borrower is a party; or

(e) the transaction described in Section 5.04(d), provided that any Lien
relating to the Permitted Receivables Financing referred to therein shall be
subject to the limitations in such Section 5.04(d).

but in no event shall the mortgage, pledge or Lien permitted by subdivisions (a)
and (b) be in excess of 60% of the total purchase price of the property so
acquired.

In case the Borrower shall propose to pledge, mortgage or hypothecate any assets
or property at any time owned by it to secure any Other Obligations, other than
as permitted by the preceding paragraph of this Section 5.05, it will prior
thereto give notice thereof to the Administrative Agent, and will prior to or
simultaneously with such pledge, mortgage or hypothecation, by an agreement,
indenture or other instrument to which the Administrative Agent is a party (or
to the extent legally necessary, with a trustee), in form and substance
reasonably satisfactory to the Administrative Agent, effectively secure the
obligations of the Borrower to pay the principal of and interest on the Loans
and all other amounts payable hereunder equally and ratably with such Other
Obligations by pledge, mortgage or hypothecation of such assets or property.
Such agreement, indenture or other instrument shall contain such provisions as
the Borrower and the Required Lenders shall deem advisable or appropriate or as
the Required Lenders shall reasonably deem necessary in connection with such
pledge, mortgage or hypothecation.

 

- 51 -



--------------------------------------------------------------------------------

SECTION 5.06. Use of Proceeds. The Borrower will use the proceeds of the Loans
and issuances of Letters of Credit hereunder solely (a) to pay its obligations
under (i) its commercial paper program, (ii) other short-term credit facilities,
(iii) maturing long-term debt obligations, and (iv) to repay in full all
outstanding loans (if any) under the Existing Credit Agreement; and (b) for the
general corporate purposes of the Borrower and its Subsidiaries in the ordinary
course of business, including for working capital, capital expenditure and other
lawful corporate purposes (in compliance with all applicable legal and
regulatory requirements); provided that neither the Administrative Agent nor any
Lender shall have any responsibility as to the use of any of such proceeds.

SECTION 5.07. Financial Condition. The Borrower shall not permit the ratio of
Consolidated Indebtedness to Consolidated Capitalization as at the last day of
any fiscal quarter to exceed 0.65 to 1.0.

ARTICLE VI

Events of Default

If one or more of the following events (herein called “Events of Default”) shall
occur and be continuing:

(a) The Borrower shall: (i) default in the payment of any principal of any Loan
or any reimbursement obligation in respect of any LC Disbursement when and as
the same shall become due and payable (whether at stated maturity or at
mandatory or optional prepayment); or (ii) default in the payment of any
interest on any Loan, any fee or any other amount payable by it hereunder when
due and such default shall have continued unremedied for five or more days; or

(b) The Borrower or any of its Material Subsidiaries shall default in the
payment when due of any principal of or interest on any of its other
Indebtedness aggregating $40,000,000 or more; or any event specified in any
note, agreement, indenture or other document evidencing or relating to any such
Indebtedness shall occur if the effect of such event is to cause, or (with the
giving of any notice or the lapse of time or both) to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, such Indebtedness to become due, or to be prepaid in full
(whether by redemption, purchase, offer to purchase or otherwise), prior to its
stated maturity; or

(c) Any representation, warranty or certification made or deemed made herein (or
in any modification or supplement hereto) by the Borrower, or any certificate
furnished to any Lender or the Administrative Agent pursuant to the provisions
hereof, shall prove to have been false or misleading as of the time made or
furnished in any material respect; or

(d) The Borrower shall default in the performance of any of its obligations
under any of Sections 5.01(g), 5.03, 5.04, 5.05 or 5.07 hereof; or the Borrower
shall default in the performance of any of its other obligations in this
Agreement and such default shall continue unremedied for a period of 30 days
after notice thereof to the Borrower by the Administrative Agent or any Lender
(through the Administrative Agent); or

 

- 52 -



--------------------------------------------------------------------------------

(e) The Borrower or any of its Material Subsidiaries shall admit in writing its
inability to, or be generally unable to, pay its debts as such debts become due;
or

(f) The Borrower or any of its Material Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee, examiner or liquidator of itself or of all or a substantial
part of its property, (ii) make a general assignment for the benefit of its
creditors, (iii) commence a voluntary case under the Bankruptcy Code, (iv) file
a petition seeking to take advantage of any other law relating to bankruptcy,
insolvency, reorganization, liquidation, dissolution, arrangement or winding-up,
or composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code or (vi) take any corporate action
for the purpose of effecting any of the foregoing; or

(g) A proceeding or case shall be commenced, without the application or consent
of the Borrower or any of its Material Subsidiaries, in any court of competent
jurisdiction, seeking (i) its reorganization, liquidation, dissolution,
arrangement or winding-up, or the composition or readjustment of its debts,
(ii) the appointment of a receiver, custodian, trustee, examiner, liquidator or
the like of the Borrower or such Subsidiary or of all or any substantial part of
its property, or (iii) similar relief in respect of the Borrower or such
Subsidiary under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 60 or more days; or an order for relief against the
Borrower or such Subsidiary shall be entered in an involuntary case under the
Bankruptcy Code; or

(h) A final judgment or judgments for the payment of money in excess of
$40,000,000 in the aggregate (exclusive of judgment amounts fully covered by
insurance where the insurer has admitted liability in respect of such judgment)
shall be rendered by one or more courts, administrative tribunals or other
bodies having jurisdiction against the Borrower or any of its Material
Subsidiaries and the same shall not be discharged (or provision shall not be
made for such discharge), or a stay of execution thereof shall not be procured,
within 30 days from the date of entry thereof and the Borrower or the relevant
Subsidiary shall not, within said period of 30 days, or such longer period
during which execution of the same shall have been stayed, appeal therefrom and
cause the execution thereof to be stayed during such appeal; or

(i) One of the following events shall occur: (i) any Person shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan; (ii) a failure to meet the minimum funding
standard of Section 412 of the Code or any “accumulated funding deficiency” (as
defined in Section 302 of ERISA), whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise on
the assets of the Borrower or any ERISA Affiliate; (iii) a “reportable event”
(as defined in Section 4043 of ERISA or the regulations issued thereunder (other
than an event for which the 30-day notice period is waived)) shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Plan

 

- 53 -



--------------------------------------------------------------------------------

which “reportable event” or commencement of proceedings or appointment of a
trustee is reasonably likely to result in the termination of such Plan for
purposes of Title IV of ERISA; (iv) any Plan shall terminate for purposes of
Title IV of ERISA; (v) the Borrower or any ERISA Affiliate shall, or shall be
reasonably likely to, incur any liability in connection with a withdrawal from,
or the insolvency or reorganization of, a Multiemployer Plan; (vi) the Borrower
or any ERISA Affiliate shall make a filing pursuant to Section 412(d) of the
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; or (vii) any other event or condition
shall occur or exist with respect to a Plan; and, in each case in clauses (i)
through (vii) above, such event or condition, together with all other such
events or conditions, if any, could reasonably be expected to have a Material
Adverse Effect;

THEREUPON: (1) in the case of an Event of Default other than one referred to in
clause (f) or (g) of this Article VI with respect to the Borrower, (A) the
Administrative Agent may and, upon request of the Required Lenders, shall, by
notice to the Borrower, terminate the Commitments and they shall thereupon
terminate, and (B) the Administrative Agent may and, upon request of the
Required Lenders, shall, by notice to the Borrower, declare the principal amount
then outstanding of, and the accrued interest on, the Loans and all other
amounts payable by the Borrower hereunder (including, without limitation, any
amounts payable under Section 2.16 hereof) to be forthwith due and payable,
whereupon such amounts shall be immediately due and payable without presentment,
demand, protest or other formalities of any kind, all of which are hereby
expressly waived by the Borrower; and (2) in the case of the occurrence of an
Event of Default referred to in clause (f) or (g) of this Article VI with
respect to the Borrower, the Commitments shall automatically be terminated and
the principal amount then outstanding of, and the accrued interest on, the Loans
and all other amounts payable by the Borrower hereunder (including, without
limitation, any amounts payable under Section 2.16 hereof) shall automatically
become immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by the
Borrower.

ARTICLE VII

The Administrative Agent

Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

- 54 -



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 8.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 8.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Borrower shall have the right (i) with the consent of the
Required Lenders, which may be withheld in their sole

 

- 55 -



--------------------------------------------------------------------------------

discretion, to appoint a successor, which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank or (ii) with the consent of the
Required Lenders, such consent not to be unreasonably withheld, conditioned or
delayed, to appoint a successor from among the existing Lenders. If no successor
shall have been so appointed by the Borrower with the consent of the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 8.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Borrower or any of its Subsidiaries, any of their respective Affiliates or
agents, this Agreement, the documents delivered pursuant hereto or the
transactions hereunder: (a) any identity verification procedures, (b) any record
keeping, (c) any comparisons with government lists, (d) any customer notices or
(e) any other procedures required under the CIP Regulations or such other laws.

Each Lender or assignee or participant of a Lender that is not organized under
the laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA Patriot
Act and the applicable regulations because it is both (a) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (b) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Administrative Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (i) within ten (10) days after the Effective Date, and
(ii) at such other times as are required under the USA Patriot Act.

 

- 56 -



--------------------------------------------------------------------------------

Any Lender identified herein as a Co-Agent, Syndication Agent, Documentation
Agent, Managing Agent, Manager, Lead Arranger, Arranger, Advisor, Bookrunner or
any other corresponding title, other than “Administrative Agent,” shall have no
right, power, obligation, liability, responsibility or duty under this Agreement
or any other Credit Document except those applicable to all Lenders as such.
Each Lender acknowledges that it has not relied, and will not rely, on any
Lender so identified in deciding to enter into this Agreement or in taking or
not taking any action hereunder.

ARTICLE VIII

Miscellaneous

SECTION 8.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

(i) if to the Borrower, to it at 6363 Main Street, Williamsville, New York
14221-5887, Attention of David Bauer, Treasurer and Principal Financial Officer
(Facsimile No. (716) 857-7856);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 S. Dearborn St., Floor 7, Chicago, Illinois
60603-2003, (Telecopy No. (888) 292-9544; Email:
jpm.agency.servicing.2@jpmchase.com); with a copy to JPMorgan Chase Bank,
National Association, 2300 Main Place Tower, Buffalo, New York 14202, Attention
of Cary J. Haller, Vice President (Facsimile No. (716) 843-4939);

(iii) if to JPMorgan Chase Bank, N.A., as an Issuing Bank, to it at JPMorgan
Chase Bank, National Association, Standby Letter of Credit Unit, 131 South
Dearborn, 5th Floor, Mail Code IL1-0236, Chicago, Illinois 60603-0236 (Facsimile
No. (312) 233-2265) and if to any other Issuing Bank, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire;

(iv) if to the Swingline Lender, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 10 S. Dearborn St., Floor 7, Chicago, Illinois 60603-2003,
(Telecopy No. (888) 292-9544; Email: jpm.agency.servicing.2@jpmchase.com); with
a copy to JPMorgan Chase Bank, National Association, 2300 Main Place Tower,
Buffalo, New York 14202, Attention of Cary J. Haller, Vice President (Facsimile
No. (716) 843-4939);

and

(v) if to any other Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.

 

- 57 -



--------------------------------------------------------------------------------

(b) Notices and other communications (including, without limitation, financial
statements and other documents delivered pursuant to Section 5.01 hereof) to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 8.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Multi-Year Facility Commitment of any
Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of the Multi-Year Facility Commitment,
without the written consent of each Lender affected thereby, (iv) change
Section 2.18(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender, or
(v) change any of the provisions

 

- 58 -



--------------------------------------------------------------------------------

of this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect (i) the rights or duties
of the Administrative Agent, the Issuing Banks or the Swingline Lender hereunder
or (ii) Section 2.20 without the prior written consent of the Administrative
Agent, the Issuing Banks or the Swingline Lender, as the case may be.

(c) Notwithstanding Section 8.02(b), any amendment, waiver, modification or
agreement which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than the Defaulting Lenders except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Defaulting
Lender, (y) the principal amount of, or interest or fees payable on, Loans may
not be reduced or excused or the scheduled date of payment may not be postponed
as to such Defaulting Lender without such Defaulting Lender’s consent and
(z) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

SECTION 8.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable fees, charges and disbursements of
counsel incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in the course of preparing for the Transactions (including the
preparation of this Agreement and any related documentation), (ii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the Lead
Arrangers and their Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication of the Loans and the preparation, execution, delivery and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (iii) all reasonable out-of-pocket expenses
incurred by the relevant Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iv) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, any Issuing Bank or any Lender, including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, any Issuing Bank or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any

 

- 59 -



--------------------------------------------------------------------------------

agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
an Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court or other Governmental Authority of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. This Section 9.3(b) shall not apply to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, such Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 8.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer, by operation of law or otherwise, any of its rights or obligations
hereunder without the prior written consent of each Lender (and any such
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby

 

- 60 -



--------------------------------------------------------------------------------

(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Multi-Year
Facility Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that, the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within five (5) Business Days after having received written
notice thereof; and provided further that no consent of the Borrower shall be
required for an assignment to a Lender (other than a Defaulting Lender), an
Affiliate of a Lender (other than a Defaulting Lender), an Approved Fund (as
defined below) or, if an Event of Default under clause (a), (f) or (g) of
Article VI has occurred and is continuing, any other assignee;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender (other than a Defaulting
Lender), an Affiliate of a Lender (other than a Defaulting Lender), or an
Approved Fund;

(C) each Issuing Bank for any assignment that increases the obligation of the
assignee to participate in exposure under one or more Letters of Credit (whether
or not then outstanding); and

(D) the Swingline Lender for any assignment that increases the obligation of the
assignee to participate in the Swingline Exposure.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Multi-Year Facility Commitment, the amount of the Multi-Year Facility
Commitment, as the case may be, of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default under clause (a), (f) or (g) of Article VI has
occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

- 61 -



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
related parties or its securities) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws;

(E) in the case of an assignment to a CLO (as defined below), the assigning
Lender shall retain the sole right to approve any amendment, modification or
waiver of any provision of this Agreement, provided that the Assignment and
Assumption between such Lender and such CLO may provide that such Lender will
not, without the consent of such CLO, agree to any amendment, modification or
waiver described in the first proviso to Section 8.02(b) that affects such CLO;
and

(F) the assignee shall deliver the forms required to be delivered by a Lender
under Section 2.17(f) prior to such assignment.

For the purposes of this Section 8.04(b), the terms “Approved Fund” and “CLO”
have the following meanings:

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 8.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 8.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

- 62 -



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting as an agent of the Borrower solely for
this purpose, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Multi-Year Facility Commitment of, and
principal and interest amount of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d), 2.05(e),
2.06(b), 2.18(d) or 8.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Multi-Year Facility Commitment and the Loans owing to it); provided, that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 8.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the

 

- 63 -



--------------------------------------------------------------------------------

requirements under Section 2.17(f) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.18 and 2.19
as if it were an assignee under paragraph (b) of this Section; and (B) shall not
be entitled to receive any greater payment under Section 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender. Each Lender that sells a participation shall, acting as
an agent of the Borrower solely for this purpose, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Multi-Year Facility
Commitments, Loans, Letters of Credit or its other obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
compliance with any applicable provision of the Code, including to establish
that any Multi-Year Facility Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 8.05. Survival . All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Multi-Year Facility
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 8.03 and Article VII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans and the termination of the Letters of Credit and the
Multi-Year Facility Commitments or the termination of this Agreement or any
provision hereof.

 

- 64 -



--------------------------------------------------------------------------------

SECTION 8.06. Counterparts: Integration; Effectiveness . This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof, including, without
limitation, the commitment letter dated November 16, 2011, as extended, except
to the extent set forth in the twentieth paragraph thereof. Except as provided
in Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 8.07. Severability . Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 8.08. Right of Setoff . If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of Process .

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York without giving effect to the principles of conflicts of
law thereof (other than Section 5-1401 of the New York General Obligations Law).

(b) Each of the Borrower, the Administrative Agent and each Lender hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court

 

- 65 -



--------------------------------------------------------------------------------

from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c) Each of the Borrower, the Administrative Agent and each Lender hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in the first sentence of paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 8.10. WAIVER OF JURY TRIAL . EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 8.11. Headings . Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 8.12. Confidentiality.

(a) Each of the Administrative Agent, the Issuing Banks and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed

 

- 66 -



--------------------------------------------------------------------------------

to keep such Information confidential), (b) to the extent requested by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to a written agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis (and otherwise not clearly marked as confidential) prior to disclosure by
the Borrower; provided that, in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 8.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

SECTION 8.13. Interest Rate Limitation . Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively

 

- 67-



--------------------------------------------------------------------------------

the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate.

SECTION 8.14. USA PATRIOT Act . Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

SECTION 8.15. No Fiduciary Duty . The Borrower agrees that in connection with
all aspects of the transactions contemplated hereby and any communications in
connection therewith, the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Co-Lead Arrangers, Co-Bookrunner, the Documentation
Agent, the Syndication Agent, the other Credit Parties and their respective
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Co-Lead Arranger, Co-Bookrunner, the Documentation
Agent, the Syndication Agent, the other Credit Parties or their respective
Affiliates and no such duty will be deemed to have arisen in connection with any
such transactions or communications.

 

- 68 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NATIONAL FUEL GAS COMPANY By:   /s/ D. P. Bauer   Name:    D. P. Bauer  

Title:      Treasurer and

                Principal Financial Officer

 

S-1



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION, as Administrative Agent, as

Lender, as Swingline Lender and as an Issuing

Bank

By:   /s/ Thomas C. Strasenburgh   Name:    Thomas C. Strasenburgh   Title:
     Vice President and Authorized Officer

 

S-2



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as

Lender

By:   /s/ James F. Stevenson   Name:    James F. Stevenson   Title:      Senior
Vice President

 

S-3



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender By:   /s/ Todd C. Davis  
Name:    Todd C. Davis   Title:      Managing Director

 

S-4



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Lender By:   /s/ Mary Louise Grzeskowiak  
Name:    Mary Louise Grzeskowiak   Title:      Vice President

 

S-5



--------------------------------------------------------------------------------

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as Lender

By:   /s/ Gregory R. Duval   Name:    Gregory R. Duval   Title:      Vice
President

 

S-6



--------------------------------------------------------------------------------

 

THE ROYAL BANK OF SCOTLAND PLC., as

Lender

By:   /s/ Nathan Bautista   Name:    Nathan Bautista   Title:      Authorized
Signatory

 

S-7



--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,

as Lender

By:   /s/ Paul G. Vastola   Name:    Paul G. Vastola   Title:      SVP, Senior
Portfolio Manager                  Utilities and Investment Grade Oil &  Gas

 

S-8



--------------------------------------------------------------------------------

 

M&T BANK, as Lender By:   /s/ Susan Freed-Oestreicher   Name:    Susan
Freed-Oestreicher   Title:      Vice President

 

S-9



--------------------------------------------------------------------------------

FIRST NIAGARA BANK, N.A., as Lender By:   /s/ John C. Wright   Name:    John C.
Wright   Title:      Vice President

 

S-10



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as Lender

By:   /s/ Alexandra M. Wehr   Name:    Alexandra M. Wehr  

Title:      Senior Relationship Manager

               Vice President

 

S-11



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as Lender By:   /s/ James Janovsky   Name:    James Janovsky  
Title:      Vice President

 

S-12



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF

COMMERCE, Acting through New York Agency,

as Lender

By:   /s/ Rob Mustard   Name:    Rob Mustard  

Title:      Canadian Imperial Bank of Commerce

               New York Agency

               Authorized Signatory

 

By:   /s/ Michael Gewirtz   Name:    Michael Gewirtz   Title:      Canadian
Imperial Bank of Commerce  

               New York Agency

               Authorized Signatory

 

S-13



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as Lender By:   /s/ John N. Watt   Name:    John N.
Watt   Title:      Vice President

 

S-14



--------------------------------------------------------------------------------

COMERICA BANK, as Lender By:   /s/ Blake Arnett   Name:    Blake Arnett  
Title:      Vice President

 

S-15



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Institution    Multi-Year
Facility
Commitment  

JPMorgan Chase Bank, National Association

     85,000,000   

PNC Bank, National Association

     85,000,000   

Bank of America, N.A.

     85,000,000   

Wells Fargo Bank, NA

     85,000,000   

Named Agent

  

HSBC Bank USA, National Association

     70,000,000   

Senior Managing Agents

  

The Royal Bank of Scotland plc

     57,500,000   

U.S. Bank National Association

     57,500,000   

Participants

  

M&T Bank

     45,000,000   

First Niagara Bank, N.A.

     32,500,000   

KeyBank National Association

     32,500,000   

Fifth Third Bank

     32,500,000   

Canadian Imperial Bank of Commerce, Acting through New York Agency

     32,500,000   

The Bank of New York Mellon

     25,000,000   

Comerica Bank

     25,000,000   

Total

   $ 750,000,000      

 

 

 

 

S-16



--------------------------------------------------------------------------------

SCHEDULE 4.01

REPAID INDEBTEDNESS

 

1. Indebtedness of the Borrower under the Credit Agreement dated as of
August 18, 2010 among the Borrower, JPMorgan Chase Bank, National Association,
as Administrative Agent, and the Lenders party thereto (as amended).

 

S-17



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 



1.      Assignor:        2.      Assignee:          [and is an Approved Fund of
[identify Lender]1] 3.      Borrower(s):        4.      Administrative Agent:  
                                              , as the administrative agent
under the Credit Agreement 5.      Credit Agreement:   The Credit Agreement
dated as of January 6, 2012 among National Fuel Gas Company, the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents parties thereto

 

1 

Select as applicable.

 

A-1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned2

   Aggregate Amount  of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans3      $            $                   %     $            $
                  %     $            $                   % 

Effective Date:              , 20             [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Related Parties or its
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title:

 

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Tranche A Commitment,” “Tranche B Commitment,” etc.)

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

A-2



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

[NAME OF ADMINISTRATIVE AGENT], as

Administrative Agent

 

By  

 

  Title:

[Consented to:]5

[NAME OF RELEVANT PARTY]

 

By  

 

  Title:

 

4 

To be added if the consent of the Administrative Agent is required by the terms
of the Credit Agreement.

5 

To be added if the consent of the Borrower and/or other parties (e.g. Swingline
Lender, Issuing Bank) is required by the terms of the Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document , (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

A-4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

ASSUMPTION AGREEMENT

Reference is made to the Amended and Restated Credit Agreement dated as of
January 6, 2012 (as amended and in effect on the date hereof, the “Credit
Agreement”), among National Gas Fuel Company, the Lenders named therein and
JPMorgan Chase Bank, National Association, as Administrative Agent for the
Lenders. Terms defined in the Credit Agreement are used herein with the same
meanings.

The Assuming Lender named below, effective as of the Commitment Increase Date
set forth below, hereby (i) agrees to become a Lender under the Credit
Agreement, (ii) assumes all the rights and obligations of a Lender under the
Credit Agreement, and (iii) confirms that its Multi-Year Facility Commitment as
of the Commitment Increase Date shall be in the amount and percentage set forth
below (the “Commitment Increase”). The Assuming Lender hereby acknowledges
receipt of a copy of the Credit Agreement. From and after the Commitment
Increase Date, the Assuming Lender shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Commitment
Increase, have the rights and obligations of a Lender thereunder.

This Assumption Agreement is being delivered to the Administrative Agent
together with (i) if the Assuming Lender is a Non-U.S. Lender, any documentation
required to be delivered by the Assuming Lender pursuant to Section 2.15(e) of
the Credit Agreement, duly completed and executed by the Assuming Lender, and
(ii) an Administrative Questionnaire in the form supplied by the Administrative
Agent, duly completed by the Assuming Lender.

This Assumption Agreement shall be governed by and construed in accordance with
the laws of the State of New York without giving effect to the principles of
conflicts of law thereof (other than Section 5-1401 of the New York General
Obligations Law).

Assumption Date:

Legal Name of Assuming Lender:

Assuming Lender’s Address for Notices:

Effective Date of Commitment Increase (“Commitment Increase Date”):

 

Facility    Principal Amount of Commitment Increase    Percentage of Commitment
(set forth, to at least 8
decimals, the Commitment Increase as a percentage
of the aggregate Commitments of all Lenders under
the Credit Agreement)

Multi-Year Facility Commitment of

Assuming Lender:

   $    %

 

B-1



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:

 

[Name of Assuming Lender],

as Lender

By:       Name:   Title:

The undersigned hereby consent to the within assumption:

 

National Fuel Gas Company

as Administrative Agent

    JPMorgan Chase Bank, National Association, By:         By:     Name:      
Name: Title:       Title:

 

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C-1

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of [     ] (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among [     ], and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title: Date:              , 20[     ]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT C-2

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of [     ] (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among [     ], and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title: Date:              , 20[    ]

 

C-2



--------------------------------------------------------------------------------

EXHIBIT C-3

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of [    ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among [    ], and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title: Date:              , 20[     ]

 

C-3



--------------------------------------------------------------------------------

EXHIBIT C-4

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of [    ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among [    ], and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title: Date:              , 20[    ]

 

C-4